DETAILED ACTION
Continued Examination Under 37 CFR 1.114
The request for continued examination (RCE) filed 2-22-2022 has been entered.  The amendments to the claims, specification, abstract, and drawings have been entered.  Claims 1-14 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objection to the Specification
The disclosure is objected to because of informalities.  Appropriate correction is required.  Reference character “5” has been used to designate both “fuel” and a “band”.  For example, note paragraph [0020] of the published application.

Objection to the Abstract
The new Abstract appears similar to the originally-examined Abstract, which was objected to.  The Abstract is objected to because:
It exceeds 150 words.
It includes unclear language like “thin” and “large”.
It includes an unclear long rambling sentence. It is unclear where one feature ends and another feature begins. It is suggested that the long rambling sentence be broken into several shorter clear sentences.
It is also unclear whether “said section” (last line) refers to the cross-section or some other section. 
The Abstract should include the technical disclosure of the improvement.  Correction is required.  See MPEP § 608.01(b).  

Claim Rejections - 35 USC § 112(b) 
Claims 1-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 8
The phrase "tubular steel shells” (plural) lacks proper antecedent basis.  Prior claim language refers to a “tubular steel shell” (singular).  To overcome this rejection it is suggested that the beginning of each claim be amended as follows:  A fast-neutron lead-cooled nuclear reactor fuel assembly, a plurality of fuel rods, each fuel rod comprising nuclear fuel.
Claim 2
The phrase "The fuel rod assembly” lacks proper antecedent basis.  It is suggested that the phrase be changed to read "The fuel assembly”.
Claims 5 and 12
The claims are unclear.  A fuel rod typically includes a housing.  Thus, a fuel rod is typically not arranged in a housing.  Rather, nuclear fuel is typically arranged in a housing.  It is suggested that each claim be amended to recite “each fuel rod comprising nuclear fuel arranged”.
Claims 13-14
It appears that the subject matter of dependent claims 13-14 follows independent claim 12.  Thus, clarification is requested regarding whether claims 13-14 are intended to depend on independent claim 12 or on dependent claim 11.

Claim Rejections - 35 USC § 103
Claims 1 and 4-5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Varava (RU 2543609C1) in combination with Lynworth (US 3,597,316) and JPS5559387U (“JP”) and Cayol (US 3,930,940). 
Varava discloses a fuel rod.  Nuclear fuel is arranged in a sealed housing (2).  Varava discloses a spacer element (1).  For example, note “spacing the fuel elements from each other” in the English translation of Varvara.  Spacer element (1) is wound in a coil with a pitch on an outside surface of the shell, and is fastened to ends of the fuel rod.  The spacer element is in the form of a band twisted around its longitudinal axis. 
Varava does not specifically state that the shell is a steel shell.  However, Lynworth shows that it is well known in the art to use a steel shell as a cladding for a nuclear fuel rod, and have the spacer element be made of the same steel as the fuel rod shell (e.g., col. 1, lines 41-47; col. 4, lines 4-7).  The skilled artisan would realize that a fuel rod can be implemented with various different materials for the cladding and the spacer elements, necessarily amounting to certain design characteristics obviously more favorable to use of a certain materials in light of the specific nuclear reactor design.  Thus, it would have been obvious to one of ordinary skill in the art, in view of Lynworth, to have modified Varava to have implemented a steel cladding and a steel spacer element to meet a particular reactor design.  
Varava does not specifically state that a transverse cross-sectional area of the band is within a range from 0.1 to 0.5 times the area of a circle described around the width of the band.  However, Varava’s Figure 1 appears to render obvious to the skilled artisan the claimed range of the ratio of the cross-section area of the spacer element and its width.  Note the below enlarged section of Varava’s Figure 1.  An added white ”circle” is shown therein.  As can be seen, a transverse cross-sectional area of the band is within a range from 0.10 to 0.50 times (10 - 50% of) the area of said circle described around the width of the band.

    PNG
    media_image1.png
    478
    645
    media_image1.png
    Greyscale


Nevertheless, if not already shown by Varava, it is well known in the art to configure a spacer to be stronger and of a smaller size so as not to increase neutron absorption, including absorption in the area of a circle drawn around the cross-section area of the band.  For example, note JP.  Thus, modification of Varava to have made the band size smaller than 0.50 times the area of a circle described around the band width to have reduced neutron absorption, as suggested by JP, would have been obvious to one of ordinary skill in the art.
Cayol shows that it is well known in the art to employ a spacer element wound in a coil.  The width of the coil is equal to a minimum distance between adjacent fuel rods in a fuel assembly (e.g., Figure 2).  The spacer element is employed in a liquid metal nuclear reactor (e.g., col. 1, lines 4-7).  Further modification of Varava to have employed the spacer element with any type of liquid metal nuclear reactor (e.g., a fast-neutron lead-cooled nuclear reactor) for spacing adjacent fuel rods, as suggested by Cayol, would have been obvious to one of ordinary skill in the art.  
The result of the modifications to Varava would have been predictable to the skilled artisan.

Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Varava (RU 2543609C1) in combination with Lynworth (US 3,597,316) and JPS5559387U (“JP”) and Cayol (US 3,930,940) as applied to claims 1 and 5 above, and further in view of Linning (US 4,038,138).

It is noted, that the twisting direction of Varava’s band (1) (left or right) can only be the same or the opposite, of the helical winding direction.  Linning shows that different directions can be used (e.g., col. 1, line 64 to col. 2 line 12).  It would have been obvious to one of ordinary skill in the art, in view of Linning, to have contemplated both options.  Thus, it would have been further obvious to one of ordinary skill in the art to have employed a same direction in Varava.

Allowable Subject Matter
Claims 2-3, 6-8, and 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include (as necessary) all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues that Varvara’s metal band (1) is not a spacer element.  The examiner asserts that Varvara indicates that the metal band can be used as a spacer element.  For example, note “spacing the fuel elements from each other” in the English translation of Varvara.
Applicant's other arguments have been addressed in the above rejections.

Additional Comment
The following Abstract is suggested:
A fast-neutron nuclear reactor fuel assembly having fuel rods.  Each fuel rod has nuclear fuel disposed in a sealed housing in the form of a tubular steel shell and end parts  A steel spacer element is wound in a coil with a specific pitch on the outside surface of the shell and is fastened on the end parts.  The spacer element is in the form of a metallic band twisted around its longitudinal axis.  The width of said band is approximately equal to the minimum distance between adjacent fuel rods in the fuel assembly.  A transverse cross-sectional area of the band is within a range from 0.10 to 0.50 times the area of a circle described around the width of the band.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646